Citation Nr: 1731364	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  12-27 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for right knee condition.

2.  Entitlement to service connection for chronic sinusitis.

3.  Entitlement to service connection for chronic rhinitis.

4.  Entitlement to service connection for urinary incontinence as secondary to lumbar disc disease (urinary incontinence).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 
INTRODUCTION

The Veteran served in the United States Army from August 1975 to August 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2011 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The issue of radiculopathy, right lower extremity sciatic nerve (previously claimed as right leg sciatica) was on appeal before the Board but that issue was granted service connection in an April 2017 rating decision.  Thus, the issue is no longer before the Board.

The issue of service connection for urinary incontinence is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2017 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal regarding the issue of entitlement to service connection for a right knee condition.  

2.  Chronic sinusitis had its onset in service.

3.  Chronic rhinitis had its onset in service 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the issue of entitlement to service connection for a right knee condition have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).
2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for chronic sinusitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for chronic rhinitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The disposition of the claim decided below is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on this matter has been accomplished.   38 U.S.C.A. §§ 5103, 5103A.

II.  Right knee condition 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a Veteran or by his or her authorized representative. Id. 

In a July 2017 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal in regards to this issue and there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.

III.  Claims for service connection.  

The Veteran is seeking service connection for chronic sinusitis and rhinitis.  
In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis and diseases of the nervous system, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In order to deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale and a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau, supra.  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  
The Veteran claims that his chronic sinusitis and chronic rhinitis are related to his military service.  

As to a current disability, the Veteran is currently diagnosed with chronic sinusitis and chronic rhinitis.  

As to the in-service incurrence, the Veteran's service treatment records demonstrate that he was diagnosed with these conditions while on active duty and they were noted on his separation examination.  See Service treatment note October 25, 1994 and Separation examination January 23, 1995.  Moreover, the Veteran's post-service medical history also shows that he has continued to deal with the problems associated with these disabilities since he left the military.  See Greenville Family Practice Associates progress notes and VA treatment records.  Furthermore, the Veteran has stated that he has a lot of allergy problems and at least twice a year he gets some sort of sinus infection.  See Greenville Family Practice Associates Progress Note January 26, 2000.  

The Board finds the Veteran's lay statements regarding these conditions to be competent and credible because he is able to report on the observable symptoms related to these conditions.  See Davidson, supra; Jandreau, supra.  

Turning to the additional medical evidence at hand, the Veteran was afforded a VA examination in June 2011.  This examiner found that it was less likely than not that the Veteran's chronic sinusitis and chronic rhinitis was less likely than not caused by or related to service.  The examiner simply stated that the Veteran's sinusitis, chest pain, COPD, and rhinitis are less likely than not caused by or a result of service and that these are chronic diseases that are due to obesity and other factors. Unfortunately, the Board finds this examination and the opinions provided by the examiner to be inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Board has reached this conclusion because the examiner did not address the fact that the Veteran had chronic sinusitis and chronic rhinitis in service, he did not elaborate on what other factors might explain the etiology of these disabilities, and he did not take the time to provide a thorough explanation regarding the nature and etiology for each claimed disability.  Accordingly, the Board places little, if any, probative weight on this examination because the opinions provided by the examiner were not well-reasoned and did not provide a detailed analysis to support the opinions.  See Davidson, supra; Prejean, supra; Bloom, supra

In sum, the Board finds the Veteran's service treatment records, his post-service medical history, and his lay statements regarding these disabilities to be the most probative evidence of record.  This evidence demonstrates that the Veteran's chronic sinusitis and chronic rhinitis had their onset in service and that he has dealt with these disabilities since he retired from the military.  Importantly, the chronic nature of these disorders is also substantiated by their diagnoses in service and at the present time.  Simply put, the Board places significant probative weight on these pieces of evidence.  Davidson, supra.  

Therefore, after careful consideration of the lay evidence, the Veteran's medical history and the medical opinions provided in this case, the Board finds that the issues of entitlement to service connection for chronic sinusitis and chronic rhinitis are at least in equipoise and as such are etiologically related to his active duty service.  Based on the foregoing and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for chronic sinusitis and chronic rhinitis is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert supra.  


ORDER

The appeal on the issue of entitlement to service connection for a right knee condition, is dismissed.

Entitlement to service connection for chronic sinusitis, is granted. 

Entitlement to service connection for chronic rhinitis, is granted.  



REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

As to the Veteran's claim for service connection for urinary incontinence as secondary to lumbar disc disease, the Veteran was afforded two VA examinations in March and April 2012 for this issue but both examinations were inadequate to decide this claim.  The examiner in March 2012 opined that the urinary incontinence is of unknown etiology but is likely caused by other conditions such as prostate issues or other urinary tract issues.  The Board finds this opinion inadequate because the examiner stated that they did not know the etiology of the Veteran's disability and then resorted to speculation to determine that it is not related to his service connected back disability.  In regards to the April 2012 examination, the examiner did not diagnose the Veteran with urinary incontinence and stated that it is the examiner's opinion that the Veteran has nocturnal urinary incontinence related to his degenerative disc disease in the sense that the intense pain causes nocturnal involuntary urination but without any demonstrated neurological deficit.  Accordingly, the Board finds that this examination is also inadequate because it is contradictory at times, the examiner did not sufficiently explain his opinion and the examiner also resorted to speculation to determine that the Veteran's disability was not related to the Veteran's service-connected back disability.  

As the Board has found these opinions to be inadequate, a remand is required to obtain a more complete medical opinion as to the nature and etiology of the urinary incontinence that is claimed to be secondary to the Veteran's lumbar disc disease.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.310 (2015); Barr; supra;  Bloom, supra.  

While the appeal is in remand status, the AOJ should also obtain and associate with the record any outstanding VA treatment records.  See 38 U.S.C.A. § 5103A(d) (West 2014).  
Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the Veteran's contemporaneous VA treatment records from April 17, 2017 to the present.

2.  Schedule the Veteran for a VA examination.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(A).  Does the Veteran have a diagnosis for urinary incontinence?

(B).  Is it as least as likely as not that the urinary incontinence had its onset while on Active Duty?

(C).  Is it as least as likely as not that the urinary incontinence is a result of the Veteran's service-connected lumbar spine disability?

(D).  Is it as least as likely as not that the urinary incontinence was aggravated (i.e. permanently worsened) by the Veteran's service-connected lumbar spine disability?

In providing the requested opinions, the examiner should consider the Veteran's competent lay claims regarding the observable symptoms he has experienced.  

The VA examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 





Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


